Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to application filed on 3/21/2019. Claims 1, 14 and 18 are independents. Claims 1-20 are currently pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 4/13/2021 and 9/30/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement are being considered by the examiner.

Objection to Specification
Para. 0004 of instant specification should be filled in with real patent application no. and date of filing.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 recites the limitation of: a method of… Claim directed to a method, thus it passes the step 1 of Revised Patent Subject Matter Eligibility Guidance. Claim 1 recites “graphing entities…”, “assigning a connection type…”, “assigning native scores…”, “traversing the graph…”, “normalizing and accumulating…” and “forming clusters…”. These steps could be performed in human mind or through organizing human activities. For example, a human could graph/draw nodes and edges on paper, assign connection type to each edge, assign native score to nodes or to edges, traverse the graph starting at starting nodes with non-zero native scores and propagate the native scores for a predetermined span from starting nodes, normalize and accumulate propagated scores, forming clusters and rank and prioritize for analysis. Thus, the claim recites organizing human activity when analyzed under step 2A prong 1.
Claim 1 when analyzed under step 2A, Prong 2, claim 1 recites no additional elements in the claim that precludes the steps from particularly being perform in human mind or through organizing human activities. Therefore, no additional elements to integrate the abstract idea into a practical application.
Claim 1 further when evaluated under step 2B it is no more than what is well-understood, routine , conventional activity in the field. Claim does not recite additional elements that amount to significantly more than the judicial exception. 

Dependent claims 2-13, 15-17 and 19-20 do not cure the deficiency of the independent claims and are rejected under 35 U.S.C. 101 for being directed to abstract idea.
Reference Cited But Not Used
The closest prior art Coull et al. (US 11201890 B1) teaches a method for performing cyber-security analysis includes generating a semantic graph in which each object is represented as a node, and each event associated with an object is represented as an edge. A cyber-threat related alert, with an associated alert type, is received from a source. A first object from the plurality of objects is modified based on the alert. A plurality of threat scores, each associated with an object, are calculated, substantially concurrently, based on the alert type. Subsequently, a plurality of modified threat scores are determined for each object, based on: (1) the threat score for that object, (2) a connectivity of that object to each of the remaining objects within the semantic graph; and (3) the threat score for each remaining object from the plurality of objects. A subgraph of the semantic graph is identified based on normalized versions of the modified threat scores.
The closest prior art Crabtree et al. (US 20200358804 A1) teaches a method for network cybersecurity analysis that uses user and entity behavioral analysis combined with network topology information to provide improved cybersecurity. The system and method involve gathering network entity information, establishing baseline behaviors for each entity, and monitoring each entity for behavioral anomalies that might indicate 
The closest prior art Sasturkar et al. (US 10454753 B2) teaches a method for organizing network performance metrics into historical anomaly dependency data. In particular, it relates to calculating cascading failure relationships between correlated anomalies detected in a network. It also relates to illustrating to a network administrator causes of system failure by laying out the graph to show a progression over time of the cascading failures and identify root causes of the cascading failures. It also relates to ranking anomalies and anomaly clusters in the network based on attributes of the resources exhibiting anomalous performances and attributes of the anomalous performances. It further relates to depicting evolution of resource failures across a network by visually coding impacted resources and adjusting the visual coding over time and allowing replay over time to visualize propagation of anomalous performances among the impacted resource.
The prior arts of record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the particular features incorporated in each independent claims:

forming clusters of connected nodes in the graph that have a respective aggregate score above a selected threshold, which clusters are separated from other clusters through nodes that have a respective aggregate score below the selected threshold”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHU CHUN GAO whose telephone number is (571)270-5999. The examiner can normally be reached on Monday -Thursday 6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHU CHUN GAO/Examiner, Art Unit 2437 

/MENG LI/Primary Examiner, Art Unit 2437